Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
Election/Restrictions
Claims 18, 19, 24, 25, and 27-40 are pending in the application. Pursuant to Applicants’ 7/13/2021 election, subsequently made final, of Group I, comprising claims drawn to compounds and compositions, claims 18, 19, and 27-32 are under examination. Claims 24, 25, and 33-40, drawn to methods of use, remain withdrawn.
Claim Rejections/Objections Withdrawn
The rejection of claims 4,6,7, and 9 under 35 U.S.C. §112(b) as indefinite is mooted by the cancellation of those claims.
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Objections
Claim 18 is objected to because the compound name 4,4,4-trifluoro-1-[4-fluoro-4-[4-(trifluoromethyl)-2-pyridyl]-1-piperidyl] butan-1-one is recited twice. Appropriate correction is required. The examiner apologizes for previously overlooking this duplication.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 17, 18, and 27-30 under 35 U.S.C. §103 as obvious over U.S. 9,957,249 to Willand, N. et al., in view of Silverman, R. “The Organic Chemistry of Drug Design and Drug Action,” 2004, pp. 29-32, is maintained for reasons of record in the 8/30/2021 and 12/15/2021 Office actions. 
As noted in the 8/30/2021 Office action, i) Willand ‘249 teaches the species depicted below and pharmaceutical compositions comprising it

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
;
and ii) claims 17 and 18 encompass the compound below, which differs from the compound above by a substitution of a pyridyl group for the phenyl group.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
As also noted in the previous Office actions, Silverman 2004 teaches that isosteric substitution is an art-recognized technique that is known to produce compounds with similar properties and often with improved activity or reduced toxicity and further teaches that phenyl and pyridyl groups are isosteres.
In terms of the exemplary rationales that support a conclusion of prima facie obviousness, the substitution of a pyridyl group for the phenyl group in the compound taught by Willand ‘249 constitutes the application of a known technique – isosteric substitution – to a known product – the Willand ‘249 compound – in order to yield predictable results – improved properties.
Applicants’ argument in traverse is unclear. They write “…absent a suggestion to make the change, one of ordinary skill in the art would be motivated to make the change.” The examiner does not follow what Applicants mean by this. Further, Applicants assert that “[t]here is no suggestion in the art the changing the phenyl to a pyridyl ring would be beneficial.” This is incorrect, since it contradicts the teaching of Silverman 2004.
Applicants further assert that the instant specification provides evidence of unexpected results. However, Applicants do not point out where the specification provides any results pertinent to the compounds in question, and the examiner has been unable to find such results in the specification. 
Moreover, Applicants assert that the unexpected results are that instantly claimed compounds have better activity and lower toxicity than compounds taught by Willand ‘249. However, improved activity and decreased toxicity are the expected result of Silverman’s teaching concerning isosteric substitution, as noted above in paragraph 9.
For these reasons, Applicants’ arguments are found unpersuasive, and the rejection is maintained.
Allowable Subject Matter
Claims 31 and 32 are objected to as depending from a rejected base claim but are otherwise allowable.
	Conclusion
No claim is allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension-of-time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622